— Motion by petitioner Committee on Professional Standards, pursuant to Judiciary Law § 90 (4) (f), to suspend respondent from the practice of law by reason of his February 14, 1991 conviction in Chenango County Court of the misdemeanors of forgery third degree (Penal Law § 170.05) and petit larceny (Penal Law § 155.25), granted.
Mahoney, P. J.,
Weiss, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the motion is granted and respondent is suspended effective immediately and until a final disciplinary order is entered pursuant to Judiciary Law § 90 (4) (g), and it is further ordered that the motion is granted and respondent is suspended effective immediately and until a final disciplinary order is entered pursuant to Judiciary Law § 90 (4) (g), and it is further ordered that respondent show cause, at a time to be specified by the Clerk of the Court, why a final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g), and it is further ordered that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor at law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this court (22 NYCRR 806.9) regulating the conduct of disbarred, suspended or resigned attorneys, a copy of which section is attached hereto and made a part hereof.